Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restriction
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or

(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, claims 1-2, drawn to a hot rolled steel sheet.
Group II, claims 3-4, drawn to a method for producing a hot rolled steel sheet.
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
Groups I-II lack unity of invention because even though the inventions of these groups require the technical feature of a steel sheet, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Yamazaki et al. (US-20180237874-A1, hereinafter Yamazaki). 

Yamazaki further teaches a broad composition in weight percent ([0033]) with a tensile strength of 980 MPa or more.  Yamazaki also teaches specific sheet steel No. 10 with a tensile strength of 1218 MPa (pg. 13, table 3, sheet steel No. 10) made from a composition of steel C: Fe-0.118C-1.45Si-1.82Mn-0.009P-0.0011S-0.059Al-0.0048N-0.038Ti-0.33Cr-0.0025B (pg. 11, table 1, steel C) which meets the compositional claim limitations and the tensile strength limitation. In the table below, a summary of the instant claim 1, the broad range of Yamazaki and specific steel sheet No. 10 are presented.

Instant Claim 1 
Yamazaki Broad Range
Yamazaki Steel Sheet No. 10
Composition (wt.%):



C
0.10 or more and 0.50 or less
0.04 or more and 0.18 or less
0.118
Si
0.10 or more and 3.00 or less
0.2 or more and 2.0 or less
1.45
Mn
0.5 or more and 3.00 or less
1.0 or more and 3.0 or less
1.82
P
0.100 or less
0.03 or less
0.009
S 
0.010 or less
0.005 or less
0.0011
Al
1.00 or less
0.005 or more and 0.100 or less
0.059
N
0.010 or less
0.010 or less
0.0048
Fe and impurities
Balance
Balance
Balance
Properties:



Tensile strength (MPa)
1180 or more
980 or more
1218



With regards to the limitations of “the steel sheet comprises prior austenite grains of an average value of aspect ratios of 2.0 or less, an average grain size of 0.1 µm or more and 3.0 µm or less”, Yamasaki teaches an average aspect ratio of prior austenite grains of 1.3 or more and 5.0 or less ([0033]). Yamasaki further teaches an average aspect ratio of prior austenite grains of 1.5 for specific sheet steel No. 10 (pg. 13, table 3, sheet steel No. 10) which reads on the claim limitation. 
With regards to the limitation of “the steel sheet comprises … a coefficient of variation of a standard deviation of grain size distribution/average grain size of 0.40 or more, and a texture with an X-ray diffraction intensity ratio of {001}<110>orientation with respect to random samples of 2.0 or more”, Yamazaki is silent on these limitation measured at the depth listed. 
The instant specification teaches a method of manufacturing hot rolled steel sheet comprising heating a slab 1100° C or more and less than 1350° C; rolling the slab; starting cooling the rolled steel sheet within 1.0 second after an end of the rolling and cooling the rolled steel sheet over a temperature range of a final rolling temperature to 750° C by a 100° C/s or more average cooling rate; and coiling the cooled steel sheet after the cooling step ([0029]-[0034]).

While Yamazaki is silent on a coefficient of variation of a standard deviation of grain size distribution/average grain size and a texture with an X-ray diffraction intensity ratio of {001}<110> orientation with respect to random samples, they would have naturally flowed from Yamazaki since the claimed the composition of the hot rolled steel sheet (pg. 11, table 1, steel C) is within the claimed ranges, and the disclosed processing ([0033]) is substantially similar to the instant method ([0029]-[0034]). The same steel composition as claimed used for substantially similar hot rolled steel sheet processing would be reasonably expected to have had the claimed features. It would have been obvious to have used processing with overlapping temperatures, or at least “close enough” to achieve similar results, through a routine investigation of the broad methods taught by Yamazaki.
The independent claim 1 of group I fails to distinguish over Yamazaki, hence groups I-II do not share a special technical feature and unity of invention is found as lacking.
During a telephone conversation with Marc Weiner on 7/21/2021 a provisional election was made with traverse to prosecute the invention of Group I, claims 1-2.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 3-4 are withdrawn 
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species or invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention or species may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse.  Traversal must be presented at the time of election in order to be considered timely.  Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144.  If claims are added after the election, applicant must indicate which of these claims are readable on the elected invention or species.
Should applicant traverse on the ground that the inventions have unity of invention (37 CFR 1.475(a)), applicant must provide reasons in support thereof.  Applicant may submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case.  Where such evidence or admission is provided by applicant, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other invention.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the 
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the 
Claim Objections
Claim 2 is objected to because of the following informalities: 
line 4: “Nb: 0.00%” appears to be a typo, should be “Nb: 0.0%”
line 5: “Ca: 0.0000%” appears to be a typo, should be “Ca: 0.0%”
line 6: “Mo: 0.00%” appears to be a typo, should be “Mo: 0.0%”.
Appropriate correction is required.

Specification
The disclosure is objected to because of the following informalities:
page 3, line 32 and page 7, line 13: “Nb: 0.00%” appears to be a typo, should be “Nb: 0.0%”
page 3, line 33 and page 7, line 22: “Ca: 0.0000%” appears to be a typo, should be “Ca: 0.0%”
page 3, line 34 and page 7, line 32: “Mo: 0.00%” appears to be a typo, should be “Mo: 0.0%”.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-2 are rejected under 35 U.S.C. 103 as being unpatentable over view of Yamazaki et al. (US-20180237874-A1, hereinafter Yamazaki). 
Regarding claim 1, Yamazaki teaches a high strength hot rolled steel sheet that has excellent punching workability and hole expandability while still having a high strength of a tensile strength and a method for manufacturing the high strength hot rolled steel sheet ([0022]).
Yamazaki further teaches a broad composition in weight percent ([0033]) with a tensile strength of 980 MPa or more.  Yamazaki also teaches specific sheet steel No. 10 with a tensile strength of 1218 MPa (pg. 13, table 3, sheet steel No. 10) made from a composition of steel C: Fe-0.118C-1.45Si-1.82Mn-0.009P-0.0011S-0.059Al-0.0048N-0.038Ti-0.33Cr-0.0025B (pg. 11, table 1, steel C) which meets the compositional claim limitations and the tensile strength re presented.

Instant Claim 1 
Yamazaki Broad Range
Yamazaki Steel Sheet No. 10
Composition (wt.%):



C
0.10 or more and 0.50 or less
0.04 or more and 0.18 or less
0.118
Si
0.10 or more and 3.00 or less
0.2 or more and 2.0 or less
1.45
Mn
0.5 or more and 3.00 or less
1.0 or more and 3.0 or less
1.82
P
0.100 or less
0.03 or less
0.009
S 
0.010 or less
0.005 or less
0.0011
Al
1.00 or less
0.005 or more and 0.100 or less
0.059
N
0.010 or less
0.010 or less
0.0048
Fe and impurities
Balance
Balance
Balance
Properties:



Tensile strength (MPa)
1180 or more
980 or more
1218


With regards to the limitation “wherein a metal structure at a position of 1/4 thickness from a surface in an L-cross- section of the steel sheet comprises prior austenite grains of an average value of aspect ratios of 2.0 or less, an average grain size of 0.1 µm or more and 3.0 µm or less”, Yamasaki teaches an average aspect ratio of prior austenite grains of 1.3 or more and 5.0 or less ([0033]) and an average aspect ratio of prior austenite grains of 1.5 for specific sheet steel No. 10 (pg. 13, table 3, sheet steel No. 10) which reads on the claimed prior austenite grain morphology limitations however Yamasaki is silent on the location of the prior austenite grain morphology.

The instant specification teaches a method of manufacturing hot rolled steel sheet comprising heating a slab 1100° C or more and less than 1350° C; rolling the slab; starting cooling the rolled steel sheet within 1.0 second after an end of the rolling and cooling the rolled steel sheet over a temperature range of a final rolling temperature to 750° C by a 100° C/s or more average cooling rate; and coiling the cooled steel sheet after the cooling step ([0029]-[0034]).
Yamazaki teaches a method of manufacturing hot rolled steel sheet comprising  heating a steel material at 1150° C or more; subsequently subjecting the steel material to hot rolling in which a finish rolling start temperature is 1000° C or more and 1200° C or less and a finishing delivery temperature is 830° C or more and 950° C or less; starting cooling within 2.0 s from completion of finish rolling in the hot rolling, and performing the cooling at an average cooling rate of 30° C/s or more to a cooling stop temperature of 300° C or more and 530° C. or less and performing coiling at the cooling stop temperature ([0033]).
Specifically, the steps of hot rolling controls the behavior of growth of recrystallized grains during the hot finish rolling which leads to the grain structure characterized with the X-ray diffraction intensity ratio described in the instant specification ([0012]) 

Regarding claim 2, Yamazaki further teaches a broad composition in weight percent ([0033]) and also teaches specific sheet steel No. 10 (pg. 13, table 3, sheet steel No. 10) made from a composition of steel C which has 0.038 wt.% Ti and 0.33 wt.% Cr (pg. 11, table 1, steel C) which meets the claim limitations.
In the table below, a summary of the instant claim 2 compared to the broad range of Yamazaki and specific steel sheet No. 10 is presented.

Instant Claim 2 
Yamazaki Broad Range
Yamazaki Steel Sheet No. 10
Composition (wt.%):



Further containing one or more elements:


Ti
0.020 or more and 0.200 or less
0.02 or more and 0.15 or less
0.038
Nb
0 or more and 0.100 or less
 0.005 or more and 0.050 or less
---

0 or more and 0.00600 or less
0.0002 or more and 0.0050 or less
---
Mo
0 or more and 0.500 or less
0.05 or more and 0.30 or less
---
Cr
0 or more and 1.0 or less
0.10 or more and 1.00 or less
0.33


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-2 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2 of copending Application No. 16/626,469 (‘469). Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-2 of ‘469 teaches an overlapping hot-rolled steel sheet composition, an overlapping average length of grains in an L direction is 0.2 μm or more and 5.0 μm or less of prior austenite grain microstructure, and a tensile strength of 1180 MPa or more which is the same as that recited in the instant claims 1-2.
In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. See MPEP § 2144.05 (I). 
‘469 is silent on the limitation “wherein a metal structure at a position of 1/4 thickness from a surface in an L-cross- section of the steel sheet comprises prior austenite grains of an
With regards to the limitation “wherein a metal structure at a position of 1/4 thickness from a surface in an L-cross- section of the steel sheet“, one of ordinary skill would interpret the bulk structural properties of a steel sheet are effectively uniform and with little variance across the whole sheet. The grain properties measured would apply across the whole sheet on average. 
However for the properties of prior austenite grains of an
In the table below are the composition claims of the instant claims and the claim of ‘469.


Instant Claim 1 
Claim 1 of '496
Composition (wt.%):

C
0.10 or more and 0.50 or less
0.06 or more and 0.20 or less

0.10 or more and 3.00 or less
1.0 or less
Mn
0.5 or more and 3.00 or less
more than 1.5, 3.5 or less
P
0.100 or less
0.040 or less
S 
0.010 or less
0.004 or less
Al
1.00 or less
0.10 or less
N
0.010 or less
0.004 or less
Fe and impurities
Balance
Balance
Further containing one or more elements:
Ti
0.020 or more and 0.200 or less
0.04 or more and 0.20 or less
Nb
0 or more and 0.100 or less
0 or more and 0.04 or less
Ca
0 or more and 0.00600 or less
---
Mo
0 or more and 0.500 or less
0 or more and 1.0 or less
Cr
0 or more and 1.0 or less
---


This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1-2 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of copending Application No. 17/044,693 (‘693). Although the claims at issue are not identical, they are not patentably distinct from each other because claim 1 of ‘693 teaches an overlapping hot-rolled steel sheet composition that is identical to the instant claim one except from a encompassing Ti range, and the average grain size of prior austenite microstructure is the same as that recited in the instant claims 1-2.
In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. See MPEP § 2144.05 (I). 
‘693 is silent on the limitation “wherein a metal structure at a position of 1/4 thickness from a surface in an L-cross- section of the steel sheet comprises prior austenite grains of an
With regards to the limitation “wherein a metal structure at a position of 1/4 thickness from a surface in an L-cross- section of the steel sheet“, one of ordinary skill would interpret the bulk structural properties of a steel sheet are effectively uniform and with little variance across the whole sheet. The grain properties measured would apply across the whole sheet on average. 
However for the properties of prior austenite grains of an average value of aspect ratios, coefficient of variation, texture and tensile strength, the composition and microstructure of ‘693 overlaps the claimed ranges. The steel that is obvious over ‘693, with the same composition and microstructure as claimed would be reasonably expected to have had the same properties.  A substantially similar steel with the same composition and microstructure would be reasonably expected to have had the same properties. The properties not disclosed by the prior art would have naturally flowed from following the teachings of the prior art.  Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).  
In the table below are the composition claims of the instant claims and the claim of ‘693.

Instant Claim 1 
Claim 1 of '693
Composition (wt.%):

C
0.10 or more and 0.50 or less
0.10 or more and 0.50 or less 
Si
0.10 or more and 3.00 or less
0.10 or more and 3.00 or less
Mn
0.5 or more and 3.00 or less
0.5 or more and 3.0 or less
P
0.100 or less
0.100 or less
S 
0.010 or less
0.010 or less

1.00 or less
1.00 or less
N
0.010 or less
0.010 or less
Fe and impurities
Balance
Balance
Further containing one or more elements:
Ti
0.020 or more and 0.200 or less
0 or more and 0.20 or less
Nb
0 or more and 0.100 or less
0 or more and 0.100 or less
Ca
0 or more and 0.00600 or less
0 or more and 0.0060 or less
Mo
0 or more and 0.500 or less
0 or more and 0.50 or less
Cr
0 or more and 1.0 or less
0% or more and 1.00% or less


This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1-2 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of copending Application No. 17/048,430 (‘430). Although the claims at issue are not identical, they are not patentably distinct from each other because claim 1 of ‘430 teaches an overlapping hot-rolled steel sheet composition, an overlapping an average prior austenite grain size in an L-section are 1.0 μm to 10.0 μm as that recited in the instant claims 1-2.
In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. See MPEP § 2144.05 (I). 
‘430 is silent on the limitation “wherein a metal structure at a position of 1/4 thickness from a surface in an L-cross- section of the steel sheet comprises prior austenite grains of an
With regards to the limitation “wherein a metal structure at a position of 1/4 thickness from a surface in an L-cross- section of the steel sheet“, one of ordinary skill would interpret the bulk structural properties of a steel sheet are effectively uniform and with little variance across the whole sheet. The grain properties measured would apply across the whole sheet on average. 
However for the properties of prior austenite grains of an
In the table below are the composition claims of the instant claims and the claim of ‘430.


Instant Claim 1
Claim 1 of '430
Composition (wt.%):

C
0.10 or more and 0.50 or less
0.010 to 0.200
Si
0.10 or more and 3.00 or less
1.00 or less
Mn
0.5 or more and 3.00 or less
3.0 or less
P
0.100 or less
0.040 or less
S 
0.010 or less
0.004 or less

1.00 or less
0.10 or less
N
0.010 or less
0.004 or less
Fe and impurities
Balance
Balance
Further containing one or more elements:
Ti
0.020 or more and 0.200 or less
0 to 0.15
Nb
0 or more and 0.100 or less
0 to 0.20
Ca
0 or more and 0.00600 or less
---
Mo
0 or more and 0.500 or less
0 to 1.00
Cr
0 or more and 1.0 or less
---


This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Yuse et al. (JP-2006207021-A) contains steel sheet with overlapping composition and microstructure.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW M CHEUNG whose telephone number is (571)272-8003.  The examiner can normally be reached on Monday-Fridays 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/A.M.C./             Examiner, Art Unit 1734                                                                                                                                                                                                                                                                                                                                                                                                   /CHRISTOPHER S KESSLER/Examiner, Art Unit 1734